Upon the hearing at Bladen, on the Spring Circuit of 1835, before his Honor, Judge Seawell, the plaintiff obtained a decree; and the defendants, John Smith and wife, who alone had answered, appealed.
The purchaser of chattels under an executed contract can claim redress against his vendor for a defect of title, only where the vendor has undertaken to assure the title, or has deceived the (320) purchaser, in relation to it. In this case the plaintiff does not impute any fraud to the defendants. His title to redress must be founded, then, upon their warranty, either express or implied. We do not think that a warranty can be implied from the circumstances of *Page 247 
the case, or is established by the proofs. Upon these the case is as follows. (Here his Honor stated the facts of the case, as above, and proceeded.)
The only fact tending to establish a warranty of the title is the assertion by some of the defendants that the title was good. There is, indeed, one witness who states in his deposition that "he heard James Lee say that the right was good, or he would make it good." It may be that the witness means to represent that James Lee declared that the title was good, and, further, that if it proved otherwise, he would make it good. But we feel ourselves bound to understand him as representing that he used one or the other of the phrases — either that the title was good, or that he would make the title good — and that the witness is not confident which of these was the phrase employed. We adopt this construction of the deposition, for several reasons — first, the plaintiff, in his bill, does not charge any engagement to make the title good, but only that some of the heirs gave assurances that it was good; secondly, all the other witnesses who speak of James Lee's declarations represent him as simply affirming the goodness of the title; and, finally, the testimony of the plaintiff's witness should not be strained against the defendants.
We assent to the argument which insists that this assertion of James Lee's is to be regarded as the assertion of the other defendants present at the sale and not dissenting therefrom; and we admit also that an affirmation of title by the vendor at the time of sale is ordinarily equivalent to a warranty of title. But in this case we are clearly satisfied that it amounted to no more, and was understood by the plaintiff to amount to no more than a confident expression of honest belief.
The adverse possession and claim put the purchaser upon his guard, and called for some explicit stipulation as to title, if any were required. Instead of such a stipulation, he was left to decide between conflicting assertions, and expressly apprised that no more was    (321) offered for sale than the right of Solomon Lee's next of kin. The price shows that the purchase was a speculation; and the giving of a note for the purchase money, without delivery of the property, or covenants from the vendors as to title, leaves scarcely room to doubt but that he bought at his own hazard.
Upon the pleadings and proofs the Court is therefore satisfied that the decree below is erroneous. But no defense has been made to the bill, except by the defendants, Smith and wife. As against the other defendants, who are nonresidents, the bill has been taken pro confesso. This state of things presents a question which, as far as we are informed, has never been decided in the courts of this State. Where a claim is against two jointly, and one suffers the bill to be taken pro confesso, and the other sets up a defense, which defeats the claim *Page 248 
altogether, what disposition of the cause is to be made as against him who makes no resistance? We believe that from analogy to the doctrine which prevails at law in similar cases, from the probable mischiefs that would result from an extension of the rigorous rule against nonresident defendants, and because of the obvious equity of such a course, we are bound to hold that the defense must inure to the benefit of all the defendants having a joint interest in the subject-matter.
The decree below is to be reversed, with costs to the appellants in this Court. The bill of the plaintiff must be dismissed, and the defendants Smith and wife recover their costs in the court below. No costs are given to the other defendants there because they made default.
PER CURIAM.                     Decree reversed and bill dismissed.
Cited: Attorney-General v. Carver, 34 N.C. 235; Roberts v. Welch,43 N.C. 294; Sparks v. Messick, 65 N.C. 442.
(322)